DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/24/2020.  These drawings are accepted for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14, 16, 18-22, 24-26, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2013/0060146).

Regarding claims 1-4, Yang et al discloses and teaches an imaging system including a processor, memory, projector connected to the process to project augmented image information onto an object (Abs, 0062-0066 for definitions, Fig 10, 0125), a distance-measuring device connected to measure the distance to the object (0090), and the processor configured to use the distance measurement to scale the imaging information to the projector (0010-0013, 0090-0095, 0179-0182). Yang et al disclose and teach the use of structured light, range-finding for solving for distance, and also measure the topology of the device such that the topology/orientation factors into the scaling (0006, 0069, 0136, 0114).

Regarding claims 6-10, Yang et al discloses and teaches the distance measurement device including a camera/sensor which connects to the processor, and wherein the projector is configured to project a structured light pattern onto the object, and whereby the camera/sensor is capable of detecting light reflected off the object (0005-0006, 0071, 0085-0089). The processor is configured to calculate the distance to the object based off the reflected light detected and project light patterns onto the object based on distance (0093, 0133, 0085-0089). Yang et al furthermore discloses the sensor/camera are configured to detect fiducials visible on the object and register the fiducial to the image information (Abs, 0011, 0189-0196). Finally, time of flight measurements are utilized for distance measurement, and the light source is capable of transmitting infrared light for measurement (0189-0195).

Regarding claims 11-12, Yang et al discloses and teaches the distance device including a sensor/camera (above) and also includes a second projector element to project structured light onto the object. This light is scaled based on the distance/topology of the object and processed to be included in the augmented information projected onto the object (scaled, 0011, 0087, Fig 5, 28a, 0085-0089). Yang et al furthermore disclose the detection of present fiducial reference marker(s) and infrared detection (0069, 0079, 0090).

Regarding claims 19-22, 24-26, and 29, Yang et al discloses and teaches the inclusion of fluorescent emission/detection systems for distance measurement and localization with marker elements, whereby the projection excited fluorophores and the sensor detects the fluorescent emission (Fig 2, 0197). The processor of Yang et al is configured to project the augmented information onto the object, as well as manage the fluorescent excitation trigger, and utilize multiple different projection elements to create a structured light arrangement (0197-0198). 
The system of Yang et al includes both projection of structured light elements as well as fluorescent excitation in the light source/projector structure (Fig 2, 0197), and the detection of levels of fluorescence in a specific pass band/threshold (provides notice to operator if not in range (0197, 0089, 0142)). Finally, Yang et al includes virtual fiducial modeling (0125, 0153) for projection onto the object and in return, detect the location of the fiducial to scale the image information projected onto the object (0095, 0200-0206, abs, 0190-0195).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0060146) in view of Lightcap et al (US 2011/0320153).

Yang et al discloses and teaches the integration of distance measurement, projection of scaled and registered augmented images onto an object, as well as integration of the distance measurement into the scaling of the device. 
Yang et al fails to disclose or teach an IMU connected to the processor, but does disclose sensors connected to the system for tracking the motion of the surgeon (0188). Yang et al does disclose the processor providing the orientation being at an incorrect threshold or if the distance is at an excessive interval (0035, Fig 14, 18, 0184, 0072, 0118, 0158-0165 for error calcs and alerts).

Attention is hereby directed to the teaching reference to Lightcap which, in the same area of endeavor (can include structured light projections (0039) discloses and teaches multiple IMUs connected to the processor of the system for feedback on motion, adjustments, and internal measurements. 
It would have been obvious to one of ordinary skill in the art to have utilized the system of Lightcap for IMU integration with the system of Yang et al specifically for the operator motion/interruption feedback as this would provide an additional source of motion detection feedback (0188, Yang).


Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793